t c memo united_states tax_court constantine gus cristo petitioner v commissioner of internal revenue respondent docket no filed date constantine gus cristo pro_se ann louise darnold for respondent memorandum findings_of_fact and opinion paris judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency in tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after 1unless otherwise indicated all section references are to the internal continued concessions the issues for decision are whether petitioner is entitled to deduct for travel_expenses beyond those that respondent has allowed and training expenses of dollar_figure findings_of_fact the court held a partial trial on date and on date the parties filed a motion to submit this case under rule reflecting their agreement that the relevant facts could be presented without further trial the parties filed a stipulation of facts a first supplemental stipulation of facts a second supplemental stipulation of facts a third supplemental stipulation of facts and a fourth supplemental stipulation of facts the parties also attached numerous exhibits to the stipulations the stipulated facts and exhibits are incorporated by this reference when the petition was filed petitioner resided in california continued revenue code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent objected to the third and fourth supplemental stipulations of facts and the respective accompanying exhibits on the ground of relevancy the court accepted the stipulations admitted the exhibits and ordered the parties to brief the relevancy of those stipulations and exhibits respondent’s objections are addressed infra notes and in petitioner’s brief he objected to several of respondent’s proposed findings_of_fact and proposed his own findings_of_fact that revised certain continued petitioner formed desperado llc desperado on date with the purpose of producing movies during petitioner was involved in securing financing for producing and engaging in the preliminary development of a film originally titled walking on water this film was finally released in under the title the deep below during petitioner spent a substantial number of days traveling for desperado’s movie production business throughout the production of walking on water petitioner attempted to efficiently spend the limited capital he avoided hotel expenses by staying with his ex-wife while working in phoenix arizona and aspen colorado and his aunt while working in tulsa oklahoma and in dallas texas petitioner purchased groceries and housekeeping supplies in return for their hospitality petitioner sought to involve his son alex in desperado’s endeavors alex enjoyed making movies his childhood work had shown promise in filmmaking petitioner asked alex to take a number of film-related courses outside of those continued stipulations in the stipulation of facts and the supplemental stipulation of facts petitioner stated that those stipulations were incomplete or inaccurate which he based upon his belief that his counsel was ineffective petitioner’s proposed findings_of_fact fail to address substantiation issues over and above what respondent has conceded or what the court has addressed in the balance of this opinion required by alex’s college for his bachelor’s degree in english because alex had no formal film training the two agreed that these courses would further alex’s skills and would be useful for his involvement in walking on water following his father’s request alex took a total of film-related credit hours over the course of his undergraduate education including two 4-credit-hour courses in spring 2002--history and analysis of media arts ii and concept development--and one 4-credit-hour course in fall 2002--introduction to media production alex applied the skills and knowledge gained through his coursework to the preproduction activity of walking on water during and continued in that capacity through its production in and release in petitioner timely filed hi sec_2002 form_1040 u s individual_income_tax_return he prepared and timely filed on behalf of desperado a form_1065 u s return of partnership income both forms were prepared using the cash_basis method_of_accounting petitioner reported dollar_figure of income which he offset with dollar_figure of deductions these deductions were allocated acro sec_26 categories of expenses schedules k-1 partner’s share of income deductions credits etc attached to desperado’ sec_2002 form_1065 reflect that petitioner 3although a divorce agreement required petitioner’s ex-wife to bear all of the costs of alex’s education petitioner paid for the spring and fall semesters of alex’s undergraduate education owned of desperado alex did not own the remaining of desperado during the year at issue petitioner’s return was selected for audit after petitioner executed a series of form sec_872 consent to extend the time to assess tax on date respondent issued petitioner a notice_of_deficiency for determining an income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioner timely filed his petition and selected oklahoma city oklahoma as the place of trial before trial he obtained pro bono counsel through the local low income taxpayer clinic petitioner and his counsel worked with respondent’s counsel to provide substantiation of petitioner’s expenses underlying his claimed deductions and of expenses in addition to the amounts claimed on the original return this outstanding effort resulted in a reduction of the deficiency from dollar_figure to dollar_figure the government’s full concession of the entire sec_6662 penalty and a concession that petitioner is entitled to a certain amount of interest abatement following the withdrawal of his counsel petitioner worked with 4for reasons irrelevant here petitioner’s counsel withdrew before the submission of this case under rule 5on date the parties filed a supplemental stipulation of facts continued respondent’s counsel and substantiated an additional dollar_figure of expenses for the court held a partial trial on date on date the parties filed a motion to submit this case under rule stating that further trial was no longer necessary and that this case could be submitted on the pleadings and the stipulations of facts exhibits and testimony the court granted that motion on date continued in which they stipulated that interest on any deficiency for the taxable_year is suspended pursuant to sec_6404 beginning on date and ending on date but the parties did not stipulate that these dates are the only periods during which interest is suspended see 992_f2d_1132 11th cir aff’g 94_tc_126 820_f2d_1543 9th cir aff’g tcmemo_1986_23 in deficiency proceedings the court has no jurisdiction as to interest see sec_7481 110_tc_20 6during the pendency of this case petitioner thrice requested an offer-in- compromise from respondent each offer was rejected petitioner asks the court to review respondent’s evaluation and rejection of his offers-in-compromise but these offers are not relevant to the analysis of his proposed liability for the court sustains respondent’s objections with respect to the third and fourth supplemental stipulations of facts and the accompanying exhibits as they relate to petitioner’s offers-in-compromise submitted after the filing of his petition petitioner is not however precluded from submitting an offer-in-compromise after hi sec_2002 deficiency is assessed after assessment if there is a formal collection_due_process_hearing and he receives a notice_of_determination petitioner may petition this court for review of that hearing and determination see sec_6330 opinion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that t he burden_of_proof shall be upon the petitioner the submission of this case under rule does not change or otherwise lessen petitioner’s burden_of_proof see rule b 121_tc_273 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper income_tax_liability and if certain conditions are met the burden_of_proof shifts to the commissioner see also rule a with respect to the issues addressed below petitioner does 7in his briefs petitioner argues that the burden_of_proof should shift to respondent with respect to the question of whether petitioner’s constitutional rights were violated before the notice_of_deficiency was issued generally the court will not look behind a notice_of_deficiency 62_tc_324 although unconstitutional conduct is an exception to the general_rule that the court will not look behind the notice of continued not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii schedule c expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite personal_living_and_family_expenses are generally not deductible sec_262 continued deficiency this court has not declared a notice_of_deficiency void as a sanction for such conduct see 79_tc_185 73_tc_394 greenberg’s express inc v commissioner t c pincite 61_tc_61 58_tc_792 respondent’s objections are sustained with respect to the stipulations of facts and the accompanying exhibits that relate to petitioner’s prenotice dealings with the irs petitioner’s lengthy dealings with the irs follow an unfortunate set of circumstances that occurred before the notice_of_deficiency petitioner asks this court to initiate some separate action or referral that would result in the proper adjudication of that abuse but points to no authority to support such a remedy the court will not look behind the notice_of_deficiency in this case and the burden_of_proof remains on petitioner to establish a violation of his constitutional rights deductions are a matter of legislative grace and the taxpayer bears the burden of proving that claimed expenses are ordinary and necessary rule a the taxpayer also bears the burden of substantiating the expenses underlying his claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at sec_274 imposes more rigorous substantiation requirements for expenses pertaining to travel business meals or entertainment and listed_property deductions for these expenses are disallowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statement the amount of the expense the time and place of the travel meal entertainment or use of the property the business_purpose of the expense and in the case of meals and entertainment the business relationship to the taxpayer of the persons entertained see sec_274 there is no doubt that petitioner carried on business on behalf of desperado and paid expenses pertaining to it in a travel_expenses during petitioner spent a substantial number of days traveling for desperado’s movie production business as a result he claimed a travel expense deduction of dollar_figure comprising airfare of dollar_figure lodging and meal expenses of dollar_figure and automobile expenses of dollar_figure only certain lodging and meal expenses remain in issue petitioner stayed with his ex-wife for nights during he stayed with his aunt for nights during these stays petitioner often purchased groceries and housekeeping supplies for his host claiming that he spent dollar_figure and that he should be allowed to deduct this amount in lieu of lodging petitioner asks the court to find that he is entitled to deduct this amount in addition to the lodging_expenses respondent already allowed or conceded he also argues that he should be entitled to a deduction for meals and incidental_expenses of dollar_figure 8the stipulation of settled issues reflects respondent’s concession of additional deductions for dollar_figure in car rental expenses and an additional dollar_figure of automobile-related expenses that petitioner did not originally claim 9petitioner’s spreadsheet applies per_diem rates of dollar_figure dollar_figure and dollar_figure depending upon the city in which he was staying his brief applies a consistent rate of dollar_figure without any explanation he argues that he substantiated this amount through desperado’s credit card statements but no such evidence was submitted to this court using the federal meals and incidental_expenses m ie rates in irs publication dollar_figure notwithstanding the absence of receipts for the groceries and housekeeping supplies petitioner’s relationships with his hosts and his admitted consumption of some of the groceries respondent conceded that petitioner should be entitled to deduct of that amount or dollar_figure as a lodging expense because petitioner has not substantiated any amount of expenses for these groceries and housekeeping supplies he is not entitled to any lodging deduction in excess of the amounts respondent allowed or conceded with respect to the amount of expenses petitioner is permitted to deduct for he requests that the court find that he is entitled to the appropriate amount allowed under the federal m ie schedule petitioner did not keep many receipts or records for his meal expenses_incurred while traveling in but because the court denied petitioner’s request to be relieved of the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits respondent is bound by the stipulation that petitioner made the trips as listed in his spreadsheet 10although parties may not raise an issue for the first time on brief if the court’s consideration of the issue would surprise and prejudice the opposing party see 116_tc_450 respondent was not prejudiced in this instance by petitioner’s request to be allowed to deduct the federal per_diem amount for his meals and incidental_expenses and that on those trips he conducted business on behalf of desperado see revproc_2001_47 sec_4 2001_2_cb_332 providing that the federal m ie rate is deemed substantiated for purposes of the revenue_procedure and for purposes of sec_1_274-5 income_tax regs if the self-employed_individual substantiates the elements of time place and business_purpose petitioner may therefore deduct an amount based upon the federal m ie rate for the localities in his spreadsheet rather than his actual expenses paiddollar_figure see revproc_2001_47 sec_4 2001_2_cb_334 because petitioner was the managing member of desperado he is considered self-employed rather than an employee cf castigliola v commissioner tcmemo_2017_62 at this amount is properly deducted from petitioner’s gross_income under sec_62 since petitioner did not keep records of the portion he consumed of the groceries purchased for his hosts--and to prevent the inadvertent duplication of these costs for days for which he is entitled to deduct an amount using the federal per_diem rate--the sum of the respective federal per_diem_amounts shall be 11because the court finds petitioner is entitled to use the federal per_diem rates in lieu of amounts actually substantiated he is not entitled to deduct any meal-related amounts that respondent conceded ie the dollar_figure in other meals and the dollar_figure he spent for a shared meal with his attorney and his attorney’s wife and without any evidence with which the court could properly allocate the dollar_figure in meal and entertainment_expenses between the categories petitioner is not entitled to deduct this amount either reduced by the dollar_figure respondent conceded as a lodging expense that total is reduced by under sec_274 b training expenses petitioner deducted dollar_figure as a training expense this amount he argues is the amount he paid for alex’s undergraduate courses taken in petitioner paid dollar_figure on date for the spring semester and dollar_figure on date for the fall semester petitioner claims that the dollar_figure difference between the sum of the tuition payments and the amount claimed as a deduction was a payment to his ex-wife for some of alex’s college expensesdollar_figure petitioner’s son showed promise in filmmaking from a young age because of alex’s self-developed skills and potential petitioner asked him to take film- related courses outside of his required curriculum that would further develop these skills and talents petitioner testified that he wanted his son to have a technical basis so that he would be a film maker that he could trust alex helped his father during the summer of applying the skills and knowledge gained through his two film courses to the preproduction activity of walking on water during he continued taking film courses ultimately taking five others 12because the court finds that petitioner is not entitled to deduct the education-related expenses he paid on behalf of his son his payment of the dollar_figure vel non is irrelevant alex was not an employee or owner of petitioner’s film production company he was a student whose father was starting a film production company and wanted it to be a family endeavor petitioner paid alex’s tuition on date for the spring semester desperado was not formed as an entity until date therefore alex could not have been an employee of desperado when the tuition was paid in although petitioner paid alex’s tuition for the fall semester after alex had worked on the preproduction activity of walking on water the court cannot find that two introductory film courses transformed alex’s promise in filmmaking into an established trade_or_business petitioner’s payment of the tuition for these semesters was a kind gesture to his son and relieved his ex-wife of her tuition responsibilities under the divorce decree it was not a deductible business_expense the court finds that petitioner is not entitled to a deduction related to the educational expenses of his son respondent’s disallowance of this deduction is sustained to reflect the foregoing and the parties’ concessions decision will be entered under rule
